Citation Nr: 1535661	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION


The Veteran had active military service from June 1951 to March 1957, from March 1957 to August 1958, and from August 1958 to June 1970.  He died in October 1984, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The December 2010 rating decision denied the appellant's petition to reopen a previously denied claim for service connection for the cause of the Veteran's death.  She perfected her appeal of this decision, and the appeal was certified to the Board in December 2012.  

After the appeal was certified to the Board, the appellant filed another claim for entitlement to service connection for the cause of the Veteran's death.  In a June 2014, the VA RO in Philadelphia, Pennsylvania again denied her claim.  Jurisdiction over the claims file was then transferred back to the VA RO in Louisville, Kentucky.  

In September 2010, the appellant submitted a properly executed VA Form 21-22 in favor of the Kentucky Department of Veterans Affairs, which has not been revoked.  Therefore, the appellant's proper representative is the Kentucky Department of Veterans Affairs.  38 C.F.R. § 14.629 (2015). 

The Board notes that the appellant's claim for service connection for the cause of the Veteran's death was denied in an August 2006 rating decision that has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  Her petitions to reopen her claim were also denied in November 1986 and April 1994, and she did not perfect appeals for these decisions, and they are also final.  Id.  After the August 2006 denial, the appellant submitted additional relevant service personnel records.  Specifically, she submitted deck logs from ships the Veteran was stationed on during his active service.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  In this case, the deck logs are relevant because the appellant contends that the Veteran was exposed to herbicides and they address whether the Veteran served aboard a ship that docked in Da Nang Harbor and sent smaller craft ashore to the Republic of Vietnam.  New and material evidence is not needed to reopen her previously denied claim and it will be reviewed on a de novo basis.  Id.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case for the following reasons.  

The Veteran's death certificate shows that he died at St. Joseph Hospital.  The AOJ did not attempt to obtain the Veteran's terminal hospitalization records from this private hospital.  On remand, the AOJ must provide the appellant with the appropriate release form and if she returns it, attempt to obtain these records.  38 C.F.R. § 3.159 (2015).

The appellant contends that the Veteran set foot in the Republic of Vietnam and should therefore be presumed exposed to herbicides.  Specifically, she asserts that the Veteran served aboard the USS St. Paul (CVA-73).  In its publication, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, VA determined that the USS St. Paul anchored in Da Nang Harbor and sent small boats ashore to the Republic of Vietnam on May 9, 1969 and May 25, 1970.  The Veteran was on active duty on these dates.  His available service treatment records note that in March 1969, he received medical treatment at Andrews Air Force Base in Maryland.  In June 1969, he received dental treatment in Washington, DC.  His service personnel (not medical) records note that in November 1970, he was stationed at the U.S. Naval Communication Station in Washington, DC.  However, the Veteran's service personnel records do not note where he was stationed in May 1969 or May 1970, when the appellant asserts that he was aboard the USS St. Paul.  

A January 2013 AOJ memo noted the appellant's assertions regarding the USS St. Paul and directed that she be asked to submit any relevant evidence that she may have.  After soliciting this information from the appellant, the memo then requested that an updated formal finding be made regarding herbicide exposure.  There is no evidence in the claims file that the appellant was ever asked to submit evidence in support of her assertions regarding the USS St. Paul.  On remand, this should be done.  

Lastly, because the Board will determine whether the Veteran was exposed to herbicides if the case is returned for appellate review, an opinion regarding the type of leukemia the Veteran died from is needed.  His death certificate lists "acute leukemia" as the cause of his death.  All "chronic" B-cell leukemias are presumed to be associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2015).  In September 2010, the appellant asserted that the Veteran's "acute leukemia" was instead a chronic B-cell leukemia.  She also submitted a list of B-cell leukemia symptoms from a website and placed check marks next to several, indicating that the Veteran experienced them.  It appears that the appellant is asserting that the Veteran had a chronic B-cell leukemia or that his symptoms of acute leukemia are similar to those of a chronic B-cell leukemia.  On remand, the AOJ should obtain an etiology opinion regarding the Veteran's leukemia. 

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a release form for medical records generated by St. Joseph Hospital.  If the appellant returns the form, attempt to obtain the Veteran's terminal hospitalization records and associate them with the claims file.  If no records are available, the appellant should be notified and the record clearly documented.  

2. Ask the appellant to submit any evidence she may have in her possession that is related to her assertion that the Veteran served aboard the USS St. Paul to include any service records.  

3. Provide the Veteran's claims file to a qualified examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must provide an opinion as to whether the Veteran had any type of chronic B-cell leukemia.  

b. IF AND ONLY IF the examiner concludes that the Veteran did not have a chronic B-cell leukemia, he or she must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's leukemia had its onset in or is otherwise related to his service, to include whether it was directly caused by herbicides.  The examiner is advised that it is insufficient to conclude that his leukemia was not directly due to herbicide exposure because it is not on the list of diseases that are presumptively associated with herbicide exposure.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




